DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Collen Beard on 8/11/2021.

The application has been amended as follows: 
Claim 50 is amended to read “An energy absorbing helmet liner, the liner comprising at least one flexible pad comprising: first and second spacing ridges projecting at an angle from a first major surface of the pad for providing a spacing between the first major surface and a helmet; a first support ridge projecting from the first major surface and extending transverse to the first spacing ridge and a second support ridge projecting from the first major surface and extending transverse to the first spacing ridge, wherein the support ridges each comprise a flexure region adapted to unbend in the event that the pad is curved about an axis aligned with a spacing ridge to inhibit strain in a support ridge from causing deflection of a spacing ridge; wherein the first and second spacing ridges are tapered so that a distal end of the spacing ridge is narrower than a proximal portion, proximal to the first major surface of the pad; and wherein the first and second support ridges and the first and second spacing ridges are arranged to define at least one cell of a lattice having an auxetic geometry.”

Claim 51 is amended to read “The helmet liner of claim 50, wherein the flexure region is operable to unbend more in the distal end of the flexure region, distal from the first major surface, than in the proximal portion proximal to the first major surface.

REASONS FOR ALLOWANCE
Claims 50-52, 56-64 and 66 are allowable. Additionally, new claim 70 is allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 50 requires the limitations of “An energy absorbing helmet liner, the liner comprising at least one flexible pad comprising: first and second spacing ridges projecting at an angle from a first major surface of the pad for providing a spacing between the first major surface and a helmet; a first support ridge projecting from the first major surface and extending transverse to the first spacing ridge and a second support ridge projecting from the first major surface and extending transverse to the first spacing ridge, wherein the support ridges each comprise a flexure region adapted to unbend in the event that the pad is curved about an axis aligned with a spacing ridge to inhibit strain in a support ridge from causing deflection of a spacing ridge; wherein the first and second spacing ridges are tapered so that a distal end of the spacing ridge is narrower than a proximal portion, proximal to the first major surface of the pad; and wherein the first and second support ridges and the first and second spacing ridges are arranged to define at least one cell of a lattice having an auxetic geometry.”
Battaglia, Newton and Toronjo teaches “An energy absorbing helmet liner, the liner comprising at least one flexible pad comprising: first and second spacing ridges projecting at an angle from a first major surface of the pad for providing a spacing between the first major surface and a helmet; a first support ridge projecting from the first major surface and extending transverse to the first spacing ridge and a second support ridge projecting from the first major 
However, these references are silent with respect to the features of “wherein the first and second spacing ridges are tapered so that a distal end of the spacing ridge is narrower than a proximal portion, proximal to the first major surface of the pad” now required by claim 50 and a further search has not produced any piece of prior art teaching the combination of these limitations now required by claim 50. Therefore, claim 50 is allowable and claims 51-52, 56-64 and 66 are allowed based on their dependency from claim 50.
Furthermore, new claim 70 requires the limitations of “An energy absorbing helmet liner, the liner comprising at least one flexible pad comprising: first and second spacing ridges projecting at an angle from a first major surface of the pad for providing a spacing between the first major surface and a helmet; a first support ridge projecting from the first major surface and extending transverse to the first spacing ridge and a second support ridge projecting from the first major surface and extending transverse to the first spacing ridge, the height of the first and second support ridges from the first major surface of the pad being less than the height of the first and second spacing ridges from the first major surface of the pad; wherein the support ridges each comprise a flexure region adapted to unbend in the event that the pad is curved about an axis aligned with a spacing ridge to inhibit strain in a support ridge from causing deflection of a spacing ridge; and wherein the first and second support ridges and the first and second spacing ridges are arranged to define at least one cell of a lattice having an auxetic geometry.”
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783